Citation Nr: 1017679	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  06-15 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to 
February 21, 2007, and in excess of 20 percent thereafter, 
for the Veteran's service-connected low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1963 to March 1967 
and from December 1984 to September 1997. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

In February 2009, the Veteran testified before a Veterans Law 
Judge at a video conference hearing.  A transcript of that 
hearing is of record. 

In February 2009 the Board remanded the Veteran's claim for 
additional development.  The requested development has been 
completed to the extent possible and no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to February 22, 2007, the Veteran's low back 
disorder was manifested by, at worst, flexion limited to 90 
degrees, and there is no evidence of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour. 

2.  From February 22, 2007, the Veteran's low back disorder 
has been manifested by, at worst, flexion limited to 40 
degrees; however the record does demonstrate significant 
functional loss due to pain. 




CONCLUSION OF LAW

The criteria for a rating greater than 10 percent prior to 
February 22, 2007, and greater than 20 percent thereafter, 
for the Veteran's service-connected low back disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated July 2004, 
August 2004, October 2004, November 2004, August 2005, March 
2006, January 2007, May 2008 and March 2009.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran has claimed entitlement to a rating in excess of 
20 percent for his low back disability.  Essentially, he 
contends that the current rating assigned does not reflect 
the severity of that condition.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.1.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 
While the veteran's entire history is reviewed when assigning 
a disability evaluation, where service connection has already 
been established, and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination. 

The Veteran first claimed entitlement to service connection 
for a low back condition in April 1998.  In a September 1998 
rating decision the RO granted service connection for the 
Veteran's low back disorder and assigned a 10 percent rating 
effective from October 1, 1997, the day following the 
Veteran's release from active service.  In July 2003 the RO 
received an increased rating claim requested reevaluation of 
the Veteran's service-connected low back disorder.  Following 
a VA examination, an additional rating decision was issued in 
January 2004 continuing the 10 percent rating.

The Veteran again requested an increase on July 8, 2004.  
Following another VA examination the RO issued a third rating 
decision in February 2005 again denying the Veteran's claim 
for an increased rating and continuing the 10 percent rating.  
The Veteran submitted a Notice of Disagreement (NOD) with 
that decision in November 2005.  A Statement of the Case 
(SOC) was issued in February 2006 and in April 2006 the 
Veteran filed a Substantive Appeal (VA Form 9).  A March 2007 
rating decision increased the Veteran's low back disorder 
rating from 10 percent to 20 percent, effective from February 
22, 2007, based on the results of a VA examination from 
February 2007.  The Board notes that this increase does not 
constitute a full grant of all benefits possible, and as the 
Veteran has not withdrawn his claim, the issue remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Thereafter, in February 2009 the Board remanded the claim for 
further development.  That development was accomplished and 
the claim is once again before the Board.  

The Veteran's service-connected lower back disorder is 
currently rated as 20 percent disabling under 38 C.F.R. 
§ 4.119.  The Diagnostic Codes for the spine are as follows: 
5235 Vertebral fracture or dislocation; 5236 Sacroiliac 
injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental 
instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003); 5243 Intervertebral disc syndrome.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

There are two distinct time periods and rating determinations 
at issue in this case: first, the rating of 10 percent from 
July 8, 2004, the day the Veteran filed for an increased 
rating; and second, the rating of 20 percent beginning on 
February 22, 2007.  The evidence for review in this case 
includes private treatment records, VA treatment records, VA 
examination reports and statements made by the Veteran.  

During a November 2004 VA examination the examiner stated 
that the Veteran's condition was essentially uncharged since 
the previous VA examination of September 2003.  X-rays also 
showed degenerative changes essentially unchanged from those 
demonstrated by a July 2002 x-ray.  The Veteran indicated 
that he was able to walk about a quarter mile daily and 
denied unsteadiness, loss of bladder or bowel control and any 
limitation in the performance of activities of daily living.  
Range of motion studies indicate flexion to 90 degrees with 
pain at 45 degrees ending at 20 degrees.  With repetitive 
forward flexion there was no additional limitation noted.  
Backward extension was to 25 degrees.  Left and right lateral 
flexion were both to 30 degrees and left and right lateral 
rotation were both to 40 degrees.  The examiner could only 
furnish an estimate that there was probably a 10 percent 
limitation of motion secondary to pain and estimated that 
there is mild functional impairment secondary to the low back 
condition during acute flare-ups.  There was no sensory 
deficit indicated.  

Treatment records from William Beaumont Army Medical Center 
from September 2004 to August 2005 indicate that the Veteran 
as evaluated for low back pain several times.  On physical 
examination in the Veteran's lumbosacral spine exhibited no 
tenderness on palpation or muscle spasms.  Furthermore, 
lumbosacral spine pain was not elicited by motion and 
neurological results were normal.  

The Veteran was afforded another VA examination in November 
2005.  During that examination the Veteran stated that he was 
in constant pain aggravated by walking and lifting heavy 
objects, and that the pain was relieved with rest, medication 
and a heating pad.  He also stated that his pain is severe at 
times and that this usually lasts for a day or two and that 
additional limitation of motion during flare-ups is moderate.  
There was no evidence of any incapacitation due to the 
Veteran's lower back disorder in the previous 12 months.  The 
Veteran did state that his mild to moderate back pain has 
radiated to his left leg, but he denied weakness, stiffness 
and spasms.  Physical examination revealed a slightly stooped 
posture, but the Veteran's gait and back symmetry was normal.  
Range of motion studies revealed flexion to 90 degrees 
without pain, extension to 30 degrees with the presence of 
pressure on the lower back, left and right lateral rotation 
to 30 degrees and left and right lateral flexion to 30 
degrees, all without any pain.  There was also no evidence of 
weakness, lack of endurance or fatigue.  A CT scan performed 
in February 2005 indicated normal alignment and no acute 
fractures.  There was minimal rotoscoliosis of the left sided 
convexity with the axis of the level of the L4 vertebral body 
and slightly decreased height of the L4-5 intervertebral 
disc.  Anterior lateral osteophytes were visualized as 
several levels and there was bilateral L5-S1 facet 
arthropathy.  The examiner's diagnosis was degenerative 
disease of the lumbar spine at L4-5 and L5-S1.  He further 
stated that he did not believe the Veteran would have any 
additional limitation of motion during flare-ups or 
repetitive use from pain, weakness, fatigue or lack of 
endurance.  

Treatment records from William Beaumont Army Medical Center 
from May 2006 to September 2008 indicate that the Veteran 
reported a long history of low back pain with bilateral foot 
tingling and known stenosis.  Physical examination indicated 
full range of motion, no root tension signs.  No motor or 
sensory deficits were indicated, but a slight hypoesthesia of 
the feet was noted bilaterally and diffusely.  A radiographic 
examination was conducted in July 2006.  The examiner's 
impression was diffuse spondyloarthrosis, minimal 
intervertebral osteochondrosis with diffuse disc bulging.  
L4-5 and L5-S1 left central subarticular disc 
herniation/protrusion associated with facet arthropathy, 
producing posterior deformity of the left L5 and S1 nerve 
roots, and lateral recess stenosis and left neural foraminal 
stenosis were also noted.  

A third VA examination was provided in February 2007.  During 
that examination the Veteran reported daily back pain for the 
last four or five months.  The Veteran also stated that the 
pain radiates down his right lower extremity with tingling 
and numbness.  No bowel or bladder problems were indicated.  
The Veteran indicated that because of his low back pain he 
has lack of endurance and chronic fatigue occurring on a 
daily basis and that this interferes with his daily 
activities and profession.  The Veteran stated that in the 
past year he had missed work about six times due to severe 
low back pain, that that this was not ordered by a physician.  
Range of motion studies indicate flexion to 80 degrees, 
extension to 25 degrees, left and right lateral flexion to 20 
degrees, right lateral rotation to 15 degrees and left 
lateral rotation to 10 degrees.  The examiner stated that 
pain on the lumbar spine begins at 85 degrees of flexion and 
ends at 80 degrees of flexion and begins at 30 degrees of 
extension and ends at 25 degrees of extension.  Mild to 
moderate paravertebral muscle spasm was noted involving the 
entire lumbar spine.  The examiner estimated that on acute 
flare-up, there was likely a 50 percent less range of motion, 
thereby limiting the Veteran to 40 degrees of flexion and 12 
degrees of extension.  In addition, neurological abnormality 
involving the lumbar spine was noted.  Neurological 
examination of the right lower extremity revealed deep tendon 
reflexes to be present.  Pinprick and vibratory sensations 
were brisk and supine straight leg elevation of the right 
lower extremity was limited to 10 degrees.  The examiner also 
indicated that there were objective signs of fatigability 
involving the entire lumbar spine.  From the examination 
report it appears that the examiner determined that the 
Veteran's range of motion is further limited by repetitive 
motion, with flexion limited to 50 degrees and extension 
limited to 10 degrees, but this portion of the examination 
report is extremely unclear.  The examiner did indicate that 
the Veteran's lumbar pain has a major functional impact, 
which the examiner characterized as moderate-to-moderately 
severe.  X-rays from that time indicated multilevel and 
multifactorial changes throughout the lumbar spine, having 
the greatest affect in the neural foramina at L4-5.  Central 
disc protrusion was also noted at L5-S1.  Based on the 
February 2007 VA examination the Veteran's rating was 
increased to 20 percent.  

Private treatment records from Dr. Villarreal at the Pain & 
Spine Center show that the Veteran was also evaluated for low 
back pain in March 2007, October 2007, December 2007 and May 
2008.  Those examinations indicate that the Veteran was 
experiencing low back pain which he described as aching and 
burning and which radiated into the right lower extremity.  
The May 2008 treatment records indicates that flexion of the 
lumbar spine was to 60 degrees.  These private treatment 
records also indicate that the Veteran underwent several a 
lumbar epidural steroid injections in order to treat his 
lumbar disc displacement.  The injections occurred in April 
2007, October 2007, May 2008 and August 2009.  Pain was 
relieved for several months, but returned each time.

In February 2009 the Veteran testified before a Veterans Law 
Judge via video conference.  During that hearing the Veteran 
stated that he has difficulty standing up and walking without 
pain.  He stated that he was unable to work as a physical 
education teacher anymore due to these difficulties.  The 
Veteran also indicated that although he had an incapacitating 
episode in October 1992 he had not had any over the past 
year.  He did indicate, however, that the condition had 
worsened in over the previous year.  

In addition, the Veteran submitted a May 2008 letter from the 
principal of the school he worked for until 2007.  She stated 
that the Veteran had worked as a physical education, health 
and special education teacher from 2002 until 2007, at which 
time the Veteran informed her that he would not continue 
working due to his back problems.  The principal stated that 
she tried to convince him otherwise, but that the Veteran 
said that his lower back was causing him so much pain that he 
did not believe he could continue working.  

In accordance with the Board's February 2009 remand, the 
Veteran was afforded an additional VA examination in March 
2009.  During this examination the Veteran stated that he 
continues to have a constant, sharp, low back pain, which is 
moderately severe in intensity and nonradiating.  The Veteran 
reported flare-ups of sharp, stabbing pain of very severe 
intensity involving the lower lumbar region and radiating to 
the lateral aspect of the right thigh down to the little toe.  
He stated that this is precipitated by bending, getting out 
of bed, lifting or standing for more than one or two minutes 
and that these are alleviated by taking medication.  He also 
stated that epidural injections afford temporary improvement 
and that his last epidural injection had been in September 
2008.  The Veteran further indicated that he has used a back 
brace since January 2009.  He denied loss of bladder or bowel 
control and indicated that he had not had any hospitalization 
or period of incapacitation in the 12 months prior to the 
examination.  Physical examination indicated that the Veteran 
walked with a nonantalgic gait without ambulatory aids.  
There was no evidence of muscle spasm or tenderness along the 
paraspinous muscle and no obvious deformity in the curvature 
of the lumbar spine.  Range of motion studies indicate 
flexion to 60 degrees with pain after 45 degrees, backward 
extension to 20 degrees with mild pain, left and right 
lateral flexion to 25 degrees and left and right lateral 
rotation to 25 degrees.  On repetitive motion forward flexion 
was limited to 45 degrees.  There was no other additional 
limitation following repetitive movement.  The examiner 
opined that during acute flares there is probably limitation 
of flexion to 45 degrees secondary to pain and stated that 
there is probably moderate functional impairment secondary to 
the Veteran's lower back condition during flare-ups.  
Straight leg raise test was positive on the right and 
negative on the left and there was decreased light touch and 
pinprick sensation on the right at L4 and L5 distribution.  
Vibration and position sense were intact and there was no 
evidence of incoordination, weakened movement or 
fatigability.  An MRI was performed in February 2009.  The 
examiner's diagnosis was chronic low back pain associated 
with degenerative disc disease of the lumbar spine and 
multiple levels and disc protrusion at L4-5 and L5-S1 with 
radiculopathy in the right lower extremity.  Other evidence 
submitted since the February 2009 remand includes treatment 
records for the Veteran's right shoulder and low back pain.  

The evidence reflects that the 10 percent evaluation assigned 
from July 8, 2004, to February 21, 2007, was properly 
assigned based on numerous treatment records, including the 
November 2004 and November 2005 VA examination reports.  Both 
examination reports indicate that forward flexion was to 90 
degrees.  Without evidence of forward flexion of the 
thoracolumbar spine to 60 degrees or less, or a combined 
range of motion not greater than 120 degrees, or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reserve lordosis 
or abnormal kyphosis, a rating in excess of 10 percent could 
have reasonable have been assigned.  Additionally, the 
Veteran's symptoms of pain, weakness, fatigability, 
instability and weight-bearing were not severe enough to 
cause functional impairment warranting a higher rating, even 
when accounting for symptoms during flare-ups.  

The 20 percent rating assigned from February 22, 2007, is 
also appropriate and based on adequate evidence of 
disability.  That evaluation was assigned based on findings 
from the February 2007 VA examination, which indicated that 
flexion of the Veteran's thoracolumbar spine was limited to 
80 degrees, with pain from 80 to 85 degrees.  As noted, the 
examiner estimated that on acute flare-up, there was likely a 
50 percent less range of motion, thereby limiting the Veteran 
to 40 degrees of flexion.  Additional limitation of flexion 
to 50 degrees was noted for weakness, fatigue, incoordination 
and repetitive movement.  However, based on the medical 
evidence of record, the Board finds that when applying the 
General Rating Formula to the Veteran's low back disability, 
there is no competent medical evidence to warrant a rating in 
excess of 20 percent for any point during the appeal period.  
The findings demonstrated at the February 2007 VA examination 
do indicate a significant worsening with regard to the 
Veteran's low back disability.  

Accordingly, the Veteran was assigned a 20 percent rating in 
the March 2007 rating decision.  This rating was granted 
based on a 10 percent evaluation for the initial limitation 
of motion and an additional 10 percent for functional loss 
due to pain under 38 C.F.R. § 4.40 and 4.45.  The findings 
demonstrated in subsequent treatment records, including the 
VA examination report from March 2009, indicate that the 
Veteran had flexion to flexion to 60 degrees with pain after 
45 degrees.  Nothing in the record demonstrates that the 
Veteran had flexion of the thoracolumbar spine limited to 30 
degrees or less or any form of ankylosis.  

The Board acknowledges that the Veteran has chronic low back 
pain, and thus recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and the DeLuca case.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  During the February 2007 VA 
examination and subsequent examinations, the examiners noted 
that there was pain on forward flexion and that it limited 
forward flexion by additional degrees.  These additional 
limitations were taken into consideration by the 20 percent 
rating assigned.  

In addition to the rating the Veteran is assigned for the 
orthopedic manifestations of his back disability, the 
regulations also mandate that a separate rating should be 
considered for any associated objective neurologic 
abnormalities of the disability under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a.  Starting with the 
February 2007 VA examination there is objective evidence of 
neurologic abnormality.  The examiner indicated that the 
Veteran's right lower extremity was affected.  Although deep 
tendon reflexes were present and pinprick and vibratory 
sensations were brisk, supine straight leg elevation of the 
right lower extremity was limited to 10 degrees.  These 
findings are mirrored by private treatment records and the 
March 2009 VA examination report, which indicated a finding 
of right lower extremity radiculopathy.  

Potentially relevant diagnostic codes to rate the neurologic 
manifestations are located at 38 C.F.R. § 4.124a.  These 
codes include Diagnostic Code 8520 (for the sciatic nerve), 
Diagnostic Code 8521 (for the external popliteal nerve/common 
peroneal), Diagnostic Code 8522 (for the musculocutaneous 
nerve/superficial peroneal), Diagnostic Code 8523 (for the 
anterior tibial nerve/deep peroneal), Diagnostic Code 8524 
(for the internal popliteal nerve/tibial), and Diagnostic 
Code 8529 (for the external cutaneous nerve of the thigh).  

Of these, Diagnostic Code 8529 best characterizes the 
Veteran's neurologic manifestations.  Under 38 C.F.R. 
§ 4.124(a), when nerve involvement is wholly sensory, the 
rating should be for the mild, or at most moderate degree.  
Pursuant to Diagnostic Code 8529, mild or moderate paralysis 
of the external cutaneous nerve of the thigh warrants a 
noncompensable evaluation.  Severe to complete paralysis has 
not been demonstrated by the clinical evidence of record.  
Therefore, there is no basis for a separate rating for the 
external cutaneous nerve of the left thigh.  

Finally, the Board notes that a higher rating of 20, 40 or 60 
percent may be assigned with incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months, of at least 4 weeks but less than 
6 weeks during the past 12 months, or of at least 6 weeks 
during the past 12 months.  As noted above, there is no 
evidence of any physician-prescribed bed rest in the record.  
Further, neither VA nor private treatment records contain any 
such findings.  As such, a higher rating is not warranted on 
this basis.  

In exceptional cases, extraschedular ratings may be assigned.  
See 38 C.F.R. § 3.321(b)(1).  The Veteran has contended that 
he had to quit his job due to his low back disorder.  The 
Board has considered assignment of an extra-schedular 
evaluation but the record does not show that the Veteran's 
appealed disability, alone, has required frequent 
hospitalization, or that manifestations of that disability 
exceeds those contemplated by the schedular criteria.  

A determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-
step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service- 
connected disability are inadequate. To do this, the Board or 
the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.   See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  

In this instance, the Veteran's limitation of motion in his 
back is clearly accounted for in General Rating Formula, 
which compensates for limitation of flexion with or without 
pain due to his back disability. The Board finds that the 
assigned ratings adequately address the Veteran's back 
symptoms and that the schedular rating criteria are adequate 
for the purposes of rating the Veteran's service-connected 
disability at issue.  During his February 2009 hearing before 
a Veteran Law Judge the Veteran stated that he was no longer 
able to work as a physical education teacher.  As support for 
this he cited a letter from the principal at Tejas School of 
Choice.  The Board finds that  this claim is unsupported by 
the medical evidence of record and during his hearing the 
Veteran indicated that he is physical active, does a lot of 
swimming and goes to the gym regularly.  In addition, the 
letter cited by the Veteran indicates only that the Veteran 
told the principal at Tejas School of Choice that he could 
not continue to work due to back problems.  It does not 
reference or indicate that there is any medical support for 
this decision.  Finally, in a March 2009 statement submitted 
by the Veteran, he indicated that he retired from teaching at 
the Tejas School of Choice after having accumulated enough 
retirement points under the Texas Retirement Service.  The 
Board therefore finds that the diagnostic codes applied in 
evaluating the Veteran's service-connected disabilities 
adequately describe the current disability levels and 
symptomatology and, thus, referral for extraschedular rating 
is not warranted. 

A preponderance of the evidence is against a rating in excess 
of 10 percent prior to February 22, 2007, and against a 
rating in excess of 20 percent thereafter.  Therefore, the 
benefit-of-the-doubt doctrine does not apply and an increased 
rating must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an increased rating for a low back disorder, 
evaluated as 10 percent disabling prior to February 22, 2007, 
and as 20 percent thereafter, is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


